Citation Nr: 0028238	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 4, 1998, 
for the assignment of a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The veteran initially filed a claim for pension benefits 
in August 1992; the RO denied this claim in January 1993 and 
the veteran did not appeal this decision.

2.  The veteran next filed a claim for pension benefits which 
was received by the RO on February 4, 1998.

3.  The veteran was initially shown to be totally and 
permanently disabled based on a March 1998 letter from his 
private physician which stated that the veteran had end stage 
renal failure and required maintenance dialysis.  

4.  The veteran neither alleges, nor is he shown, to have 
been incapacitated by physical or mental impairment that 
prevented him from filing a claim for pension benefits for 
any period or duration.


CONCLUSION OF LAW

The requirements for an effective date prior to February 4, 
1998, for the assignment of a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400(b)(1)(ii)(B) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the veteran's claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

The determination of the effective date for an original claim 
as well as a claim to reopen is governed by 38 U.S.C.A. § 
5110(a), which provides: 

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.

See also 38 C.F.R. § 3.400 (providing that effective date 
shall be "date of receipt of the claim or the date 
entitlement arose, whichever is the later"); see also Tucker 
v. West, 11 Vet. App. 369, 372 (1998); Dinsay v. Brown, 9 
Vet. App. 79, 87 (1996).  When a claim is reopened after a 
final disallowance, an award will be effective either on the 
date of receipt of the new claim or on the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) 
(1999); Link v. West, 12 Vet. App. 39, 46-47 (1998); Spencer 
v. Brown, 4 Vet. App. 283, 293 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994). 

Where a disability-pension award is made based on a claim on 
or after October 1, 1984, the general rule is that an 
effective date is the "date of receipt of claim", but an 
award "may not be effective prior to the date entitlement 
arose."  38 C.F.R. § 3.400(b)(1), (b)(1)(ii); see also 38 
C.F.R. § 3.151(b) (1999).  As to such a pension award, 38 
U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(b)(1)(ii)(B) 
provide for a "retroactive award" exception to the general 
rule.  In such cases, "the effective date of an award . . . 
shall be the date of application or the date on which the 
veteran became permanently and totally disabled, if the 
veteran applies for a retroactive award within one year from 
such date whichever is to the advantage of the veteran" and 
if he meets one additional condition.  38 U.S.C.A. § 
5110(b)(3)(A); see also 38 C.F.R. § 3.400(b)(1)(ii)(B) 
(1999).  That additional condition is that such a permanently 
and totally disabled veteran must have been "prevented from 
applying for disability pension for a period of at least 30 
days beginning on the date on which the veteran became 
permanently and totally disabled."  38 U.S.C.A. 
§ 5110(b)(3)(B); see also 38 C.F.R. § 3.151(b). 

The veteran is seeking an earlier effective date for a grant 
of pension.  The record reflects that he filed a claim for 
pension benefits in August 1992 and that the claim was denied 
by the RO in January 1993.  The veteran was informed of the 
decision in February 1993, which he did not appeal.  Thus, 
that decision became final in the absence of clear and 
unmistakable error.  The veteran has not alleged or 
identified error in the 1993 decision.  Accordingly, the 
January 1993 decision denying entitlement to pension benefits 
is final and pension benefits may not be paid on the basis of 
the August 1992 claim.

The veteran next submitted a claim for pension benefits which 
was received at the RO on February 4, 1998.  By an April 1998 
rating decision, the veteran was found to be permanently and 
totally disabled for pension purposes effective from February 
4, 1998, the date of receipt of the veteran's reopened claim.

The veteran asserts that an earlier effective dated is 
warranted because he "first filed back in 94-95."  As 
previously noted, an earlier effective date based upon the 
veteran's initial claim for pension benefits is prohibited as 
the RO denied the veteran's initial claim and that decision 
became final.  The record demonstrates that the RO received 
the veteran's new claim for pension benefits on February 4, 
1998, and that, based upon a March 1998 letter from the 
veteran's private physician, it was determined that the 
veteran's chronic disabilities precluded him from following 
all types of substantially gainful employment.

In this regard, the Board points out that at the time of the 
initial denial of pension benefits in January 1993, the RO 
determined that the only disability which was disabling to a 
compensable degree was hypertension, rated as 10 percent 
disabling.  Thereafter, upon adjudication of his February 
1998 claim for pension benefits, the RO considered a March 
1998 letter from the veteran's private physician which 
reflects that the veteran had end stage renal failure 
requiring maintenance dialysis three times per week for the 
remainder of his life.  Based upon this new evidence, the RO 
held that the veteran was unable to secure or maintain 
substantially gainful employment.  Given such consideration, 
the date of receipt of the veteran's February 1998 claim is 
the proper effective date for assignment of a permanent and 
total disability rating for pension purposes.  See 38 
U.S.C.A. § 5110 and 38 C.F.R. §§ 3.151(b), 
3.400(b)(1)(ii)(B).

The record does not reflect, nor does the veteran allege, 
that incapacitation prevented him from filing his repeat 
claim for pension benefits prior to February 1998 or for any 
given subsequent period or duration.  Because there is no 
evidence that the veteran was prevented by his disabilities 
from filing his pension claim, the "retroactive award" 
exception to the general pension-effective-date rule is not 
applicable here.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 
3.151(b), 3.400(b)(1)(ii)(B).


ORDER

An effective date prior to February 4, 1998, for the 
assignment of a permanent and total disability rating for 
pension purposes is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

